Citation Nr: 0629654	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
hip.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from August and December 1998 rating decisions in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of those decisions.


FINDING OF FACT

The preponderance of the medical evidence indicates that the 
veteran does not have arthritis of the left knee or hip.


CONCLUSION OF LAW

Arthritis of the left knee or hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran claims to have arthritis in the left knee and hip 
that is related to knee and hip pain that he experienced in 
service.  For the reasons shown below the Board finds that 
his claims for service connection are not supported by a 
current medical diagnosis of arthritis in the left knee or 
hip.

When examined on entering service in December 1966, the 
veteran reported having experienced swollen or painful joints 
and a "trick" or locked knee, but a physical examination 
revealed no abnormalities in the lower extremities.  In 
January 1968 he complained of left knee and hip pain, and 
reported having had Osgood-Schlatter's disease in the knee at 
the age of 14.  No clinical findings are documented, but he 
was given pain medication and a limited profile for no 
prolonged marching or running for two weeks.  Approximately 
one month later he again complained of left knee pain, and an 
X-ray study at that time revealed no abnormality in the knee.  

He was examined in the Orthopedic Clinic in February 1968, at 
which time the orthopedist noted that he had had Osgood-
Schlatter's disease at the age of 15.  He complained of 
occasional swelling and medial joint line pain, but a 
physical examination revealed no abnormalities.  The 
orthopedist referenced the negative 
X-rays, and found that there was no demonstrated pathology in 
the knee.  The veteran was found fit for service, without a 
limited profile.  When examined on separation from service in 
March 1969 he again reported a history of swollen or painful 
joints and a "trick" or locked knee, which the examining 
physician described as "had Osgood-Schlatter's in left 
knee."  Examination of the lower extremities revealed no 
abnormalities.

There is no further evidence of any complaints pertaining to 
the left knee or the hip until April 1998, 29 years following 
his separation from service.  His VA treatment records show 
that at that time he reported having had intermittent left 
knee and hip pain for the previous year.  He underwent a VA 
medical examination in July 1998, which resulted in a 
diagnosis of chondromalacia patella of the left knee and 
probable old Osgood-Schlatter's disease, and not arthritis.  
An X-ray study at that time showed no abnormality in the left 
knee.

Although the report of a July 1998 VA psychiatric examination 
and VA treatment records in April 1998 and March and June 
1999 indicate that the veteran had arthritis (degenerative 
joint disease) in the left hip and knee, those assessments 
were not supported by any radiographic evidence of arthritis 
in either joint.  A VA medical examination in December 2000 
resulted in the conclusion that the veteran's complaint of 
left knee and hip pain was probably due to degenerative joint 
disease.  An X-ray study of the knee was interpreted as 
showing very minimal degenerative changes, but an X-ray study 
of the left hip was normal.

Because the evidence was unclear as to whether the veteran 
had arthritis in the left knee or hip, VA provided the 
veteran an orthopedic examination in January 2003 for the 
expressed purpose of determining whether he had arthritis in 
either joint and, if so, whether the arthritis was related to 
the complaints documented during service.  The examiner 
reviewed the evidence in the claims file, and cited to the 
evidence showing that the veteran had arthritis in those 
joints.  X-ray studies of the left knee and hip in January 
2003 were interpreted by the orthopedic examiner as showing 
no evidence of arthritis.  

The veteran's claim of having arthritis in the left hip is 
not supported by any radiographic evidence of arthritis in 
that joint.  His assertion of having arthritis in the knee or 
hip is not probative because he is not competent to provide 
evidence of a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the X-ray study of the 
left knee in December 2000 was interpreted as showing very 
minimal degenerative changes, that evidence is outweighed by 
the X-ray studies in July 1998 and January 2003 showing no 
evidence of arthritis.  The Board finds, therefore, that the 
preponderance of the medical evidence shows that the veteran 
does not have arthritis of the left knee or hip.  For that 
reason the criteria for grants of service connection are not 
met, and the preponderance of the evidence is against the 
claims of entitlement to service connection for arthritis of 
the left knee and hip.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in June 2003 and May 2004.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2005).

Although the notices were sent following the decisions on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because entitlement to service connection 
has been denied, any question regarding the assigned ratings 
or effective date is moot and any deficiency in the notice 
content is not prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his VA 
treatment records and provided him medical examinations in 
July 1998, December 2000, and January 2003.  All development 
requested in the Board's prior remands was completed.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim; as such, all relevant data has 
been obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for arthritis 
of the left knee is denied.

The claim of entitlement to service connection for arthritis 
of the hip is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


